Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2019/026799, filed April 10, 2019, which claims benefit of provisional applications 62/720880, filed August 21, 2018, and 62/655362, filed April 10, 2018.  Claims 159-181 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted June 21, 2021 is acknowledged wherein claims 1-158 are canceled and new claims 159-181 are introduced.

Claim Objections
Claim 181 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 181 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labelle et al. (US pre-grant publication 2002/0068756, cited in PTO-1449)
Independent claim 181 is directed to a compound of formula (I) from which a list of certain identified compounds are excluded.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 159, 161-163, 165, 171, 172, 177-179, and 181 are rejected under 35 U.S.C. 103 as being unpatentable over Labelle et al. (US pre-grant publication 2002/0068756, cited in PTO-1449)
	Independent claim 159 is directed to a method of treating a bacterial infection comprising administering to a subject a compound having a specified generic formula (I).  In its broadest reasonable interpretation, “treating a bacterial infection” is interpreted to encompass methods of treating complications of bacterial infections such as sepsis or septic shock.  Dependent claims 161-163 further specify structural features of the compound used in the method.  Dependent claim 171 specifies the particular condition being treated.  Dependent claims 172, 177, and 178 claim methods wherein an additional active agent is administered.  Independent claim 179 is directed to a method of killing or inhibiting the growth of bacteria comprising contacting the bacteria with a compound of the same formula (I).  In its broadest reasonable interpretation this term is directed to a method of 

	While Labelle et al. does not specifically disclose methods comprising administering a compound of the claimed formula to a human subject suffering from a bacterial infection in order to treat sepsis, septic shock, or cachexia, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer a compound falling within the scope of formula (I) to such a subject, in view of the suggestion that the compounds disclosed by Labelle et al. are useful for treating these conditions.
	Furthermore with respect to claims 172, 177, and 178, pp. 11-12 paragraphs 96-98 disclose administering these compounds in combination with an additional active agent.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to administer the disclosed compounds to a subject suffering from bacterial sepsis or cachexia in combination with an appropriate additional active agent as described by Labelle et al., in view of the suggestion to administer such additional active agents.  Regarding claims 177, and 178, one of ordinary skill in the art would have found it to be obvious to determine the proper order and schedule to administer the two active agents through routine experimentation.
	With respect to claim 165, the tetrazole compound (second from last) recited in claim 165 falls within the general teaching of Labelle et al. and differs from the structure of certain compounds such as 
For these reasons the invention taken as a whole is prima facie obvious.

Claims 166-168, 173-176, and 180 are rejected under 35 U.S.C. 103 as being unpatentable over Labelle et al. as applied to claims 159, 161-163, 165, 171, 172, 177-179, and 181 above, and further in view of Hansen et al. (“One-day Workflow Scheme for Bacterial Pathogen Detection and Antimicrobial Resistance Testing from Blood Cultures” Journal of Visualized Experiments vol. 65 e3254  doi:10.3791/3254)
	The disclosure of Labelle et al. is discussed above.  Labelle et al. does not disclose a method wherein the additional active agent is an antibiotic such as gentamicin as described in claims 173-176 and 180, or where in the bacterial infection is from one of the organisms as described in claims 166-168.
	Hansen et al. discloses that bloodstream infections are associated with sepsis and septic shock and that rapid administration of appropriate antibiotic therapy is important. (abstract) Hansen et al. further discloses an assay for bacterial species common in such infections which includes gram-negative organisms Escherichia coli and Pseudomonas aeruginosa, and gram-positive organisms such as Staphylococcus aureus and Streptococcus pneumoniae. (section 2) Susceptibility to various antibiotics was measured including for example ciprofloxacin and gentamicin. (table 1)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the therapeutic methods described by Labelle et al. to treat sepsis arising from one of the specific gram-negative or gram-positive organisms described by Hansen et al., because Hansen et al. would be seen as suggesting that these particular infections are in need of treatment.  One of ordinary skill in the art would further have found it to be obvious to co-administer an antibiotic such as gentamicin to a patient 
	Therefore the invention taken as a whole is prima facie obvious.

Claims 169 and 170 are rejected under 35 U.S.C. 103 as being unpatentable over Labelle et al. in view of Hansen et al. as applied to claims 159, 161-163, 165-168, and 171-181 above, and further in view of Helaine et al. (“Bacterial persisters: formation, eradication, and experimental systems” Trends in Microbiology July 2014 vol. 22 no. 7 pp. 417-424)
	The disclosures of Labelle et al. and Hansen et al. are discussed above.  Labelle et al. in view of Hansen et al. does not specifically disclose a method wherein the bacterial infection being treated includes persister cells.
	Helaine et al. discloses that bacterial cells can switch to a drug-tolerant persister phenotype. (p. 417 left column first paragraph) Persister phenotypes can arise in various gram-negative and gram-positive bacterial populations including Pseudomonas, Escherichia, Staphylcoccus and Streptococcus, and are associated with persistent or recurrent infections. (p. 417 left column second paragraph) Eradication of persistent cells and treatment of persistent infections is disclosed to be an important clinical problem. (p. 421 right column third paragraph) Several strategies for sensitizing persistent cells to antibiotic treatment are disclosed. (p. 422)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the treatment described by Labelle et al. in view of Hansen et al. to treat an infection characterized by the presence of persister cells.  One of ordinary skill in the art would have seen the disclosure of Helaine et al. as suggesting such a therapy because the reference describes the clinical need for treatments of such cells and several strategies used to accomplish this goal.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US pre-grant publication 2003/0032581, cited in PTO-1449)
	Berger et al. discloses a PPAR-gamma partial agonist having a structure which is one of the compounds (nTZDpa, CAS 118414-59-8) excluded from the scope of claim 181. (p. 1 paragraphs 7-8) However, Berger further discloses a broader scope of PPAR-gamma partial agonists having a generic structure encompassing nTZDpa. (p. 3 paragraphs 22-38) It would have been obvious to one of ordinary skill in the art at the time of the invention to make derivatives of the specific disclosed compounds described by Berger, for example substituting the chloro with a different halogen or moving the substitution to a different position, within the scope of the generic formula described by Berger.  One of ordinary skill in the art would have found it to be obvious to try modifications of this specific compound in view of the more generic disclosure by Berger that compounds of this more generic structure are useful for the same purpose. 
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	Claims 159, 161-163, and 165-181 are rejected.  Claims 160 and 164 are objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/7/2022